 1
                                                  THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,
                                                      NO. CR18-092RAJ
10                                Plaintiff,
11
                       v.
12                                                    AMENDED ORDER SETTING
                                                      AMENDED CASE SCHEDULE
13    BERNARD ROSS HANSEN and
      DIANE RENEE ERDMANN,
14
15                                 Defendants.
16
17         The Court, having reviewed the record and files in this case and after a
18 consideration of all relevant information and the circumstances of this case, enters the
19 following scheduling order:
20
21
                              Event                                  Deadline/Date
22
        Erdmann Deadline to file Pretrial Motions:
23      Responses due May 15, 2020; Reply briefs due                  May 1, 2020
24      May 22, 2020; Noting Date: May 22, 2020
25      Status Conference/Hearing on Erdmann Pretrial
                                                                June 12, 2020, 9:00 a.m.
26      Motions

27
28
     AMENDED ORDER SETTING AMENDED CASE SCHEDULE - 1                     UNITED STATES ATTORNEY
                                                                          700 STEWART ST., SUITE 5220
     CR18-092RAJ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
1
                              Event                                Deadline/Date
2
       Defendants to provide discovery under Rule
3      16(b)(1)(A)-(B), and Local CrR 16(a)(2), with
4      continuing obligation as set forth in Rule 16(c)
       (without prejudice to supplement by December
5      31, 2020 disclosure of trial exhibits); Defendants
                                                                   August 3, 2020
6      to provide notice of alibi defense under Fed. R.
       Crim. P. 12.1 and/or mental health defense under
7      Fed. R. Crim. P. 12.2; Defendants to provide
8      notice of advice of counsel defense and relevant
       discovery.
9
10     Hansen to provide expert disclosure with Rule 16
                                                                 September 7, 2020
       written summary (if any)
11
12     Status Conference                                    September 11, 2020, 1:30 p.m.

13     Parties to provide rebuttal expert disclosures (if
                                                                 September 21, 2020
       any)
14
       Hansen Deadline to file additional Pretrial
15     Motions (if any):
16     Responses due October 9, 2020; Reply briefs due           September 25, 2020
       October 16, 2020; Noting Date: October 16,
17     2020
18     Parties to file motions in limine and any motions
19     re: 404(b), inextricably intertwined evidence, and
       jury selection. Responses due October 9, 2020;
20                                                               September 25, 2020
       (Pursuant to CrR 23,2, no Reply briefs are
21     permitted unless requested by the Court );
       Noting Date: October 16, 2020
22
       Status Conference/Hearing on Pretrial Motions
23                                                          October 30, 2020, 9:00 a.m.
       and Motions in Limine
24
       Government to produce Jencks Act Statements,
25     with continuing obligation as set forth in Rule           November 6, 2020
       16(c)
26
27
28
     AMENDED ORDER SETTING AMENDED CASE SCHEDULE - 2                  UNITED STATES ATTORNEY
                                                                       700 STEWART ST., SUITE 5220
     CR18-092RAJ
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
1
                              Event                                 Deadline/Date
2
       Preliminary Disclosure of Defendants’ Proposed
3      Witnesses and Trial Exhibits for defense case-in-          November 13, 2020
4      chief (non-binding and subject to amendment)
5      Government’s witness list and exhibit list (with
6      bates numbers provided to defense) related to its
       case-in-chief; Government to produce Rule 26.2
7                                                                  December 7, 2020
       materials and Giglio impeachment materials,
8      with continuing obligation as set forth in Rule
       16(c)
9
       Preliminary Disclosure of Government’s
10
       Proposed Charts and Summaries (non-binding                 December 14, 2020
11     and subject to amendment)
12     Defendants’ witness list and exhibit list related to
13     its case-in-chief; Defendants to produce Jencks
                                                                  December 21, 2020
       Act and Rule 26.2 materials, with continuing
14     obligation as set forth in Rule 16(c)
15
       Parties to file Trial Briefs, Proposed Jury
16                                                                December 28, 2020
       Instructions, Voir Dire, and Verdict Forms
17
       Parties to file Exhibit Lists for cases-in-chief           December 31, 2020
18
       Pretrial Conference                                     January 5, 2020, 9:00 a.m.
19
20     Trial                                                       January 11, 2021

21
22        SO ORDERED.

23        DATED this 24th day of March, 2020.
24
25                                                    A
26                                                    The Honorable Richard A. Jones
27                                                    United States District Judge

28
     AMENDED ORDER SETTING AMENDED CASE SCHEDULE - 3                   UNITED STATES ATTORNEY
                                                                        700 STEWART ST., SUITE 5220
     CR18-092RAJ
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
